905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Earl WILSON, Petitioner-Appellant,v.J.H. GRIFFIN;  Attorney General of the State of NorthCarolina, Lacy H. Thornburg, Respondents-Appellees.
No. 89-6798.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 17, 1990.Rehearing Denied June 4, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (C/A No. 89-36-HC-F)
David Earl Wilson, appellant pro se.
Clarence Joe DelForge, III, Office of the Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
David Earl Wilson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal, deny the motion for appointment of counsel, and dismiss the appeal on the reasoning of the district court.  Wilson v. Griffin, C/A No. 89-36-HC-F (E.D.N.C. Aug. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.